DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-11 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claim 9 is directed to non-statutory subject matter.  Independent claim 9 is directed to a computer program that causes a computer to execute processing analogous to the method of independent claim 8.  However, under broadest reasonable interpretation, the computer program of claim 9 can be interpreted as a product that does not have a physical or tangible form (see MPEP § 2106.03).  Therefore, claim 9 does not fall within at least one of the four categories of patent eligible subject matter.

Pertinent Prior Art
6.	Suzuki et al. – US 2017/0328957
	This document discloses an energy storage device state estimation method wherein time-series data of a state of charge (SOC) of an energy storage device is recorded over time, high frequency components are removed from the time-series data of the SOC, and the resulting filtered time-series data of the SOC is used for further processing (Figs 15A-15C; ¶227-228).  However, this document is silent on decomposing a waveform of a variation in the SOC in the time-series data into a frequency component, and estimating degradation of the energy storage device based on the frequency component, as required in independent claims 1 and 8-9 of the present application.

Allowable Subject Matter
7.	Claims 1-8 and 10-11 are deemed allowable.  In particular, the following feature disclosed in independent claim 1, which is inherited by dependent claims 2-7, and also recited in independent claims 8 and 9, is not believed to be taught or suggested by the prior art of record: decomposing a waveform of a variation in the SOC in the time-series data into a frequency component, and estimating degradation of the energy storage device based on the frequency component.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852